                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND


        CHAMBERS OF                                                          101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                    BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                        (410) 962-7780
                                                                                  Fax (410) 962-1812




                                                   February 21, 2020

 LETTER TO COUNSEL

         RE:     Brightview Group, LP v. Teeters, et al.;
                 Civil No. SAG-19-2774

 Dear Counsel:

         This letter serves to address two additional logistical matters in this case. First, as the
 parties have noticed, the Court’s Memorandum Opinion issued today, February 21, 2020, was filed
 under seal. Counsel are DIRECTED to confer and provide the Court with proposed redactions on
 or before 5:00 p.m. on Friday, February 28, 2020, so that the Court may file a public version.

         Second, Brightview’s Motion for Scheduling Order remains pending. ECF 83. Defendants
 opposed the Motion on February 20, 2020, ECF 89, citing the fact that the Court’s ruling on the
 Injunction Motion remained pending. With the Court’s ruling on the Injunction Motion complete,
 the case is now ready for full merits discovery. Accordingly, Brightview’s Motion for a
 Scheduling Order, ECF 83, will be GRANTED.

        Brightview’s proposed schedule contemplated a discovery period of approximately seven
 months. ECF 83 at 1. This differs from the Court’s typical scheduling order, which provides for
 a discovery period of approximately four months. The Court discerns no reason, at this stage, to
 diverge from that practice, particularly because some limited discovery has already taken place.
 Thus, the Court hereby ENTERS the attached standard Scheduling Order. If the parties feel that
 any further amendment of the Scheduling Order is necessary, they should confer to reach an
 agreement and, if necessary, file an appropriate motion by the relevant deadline.

        As a final note, Defendants’ Opposition contains a request for the Court to hold a
 scheduling conference to address, inter alia, “the scope of remaining discovery.” See ECF 89 at
 2-4. At this juncture, the request is premature. Should the parties reach a point where they cannot
 agree whether a particular discovery request falls within the scope of discovery permitted under
 Federal Rule of Civil Procedure 26(b)(1), they should consult Local Rules 104.7 and 104.8 for the
 appropriate process to seek resolution of the issue.
Brightview Group, LP v. Teeters, et al.
Civil No. SAG-19-2774
February 21, 2020
Page 2

       Despite the informal nature of this letter, it should be flagged as an Opinion and docketed
as an Order.


                                                 Sincerely yours,

                                                            /s/

                                                 Stephanie A. Gallagher
                                                 United States District Judge
